After careful consideration of this petition, the Court is satisfied that no material question of law or of fact has either been overlooked or disregarded. It appears upon the face of the opinion that the exceptions assigning error on the part of his Honor, the presiding Judge, in striking out certain allegations of the appellant's answer, were not overlooked, as it is stated in the opinion that the appeal by the defendant, P.V. Mikell, is from an order striking out certain allegations of his *Page 287 
answer on the ground of irrelevancy; also from an order referring all issues of law and fact to the master. The judgment of this Court was: "Appeal dismissed." The effect of the judgment was not only to overrule the exceptions to the order of reference, but also to the order striking out certain allegations of the answer. The motion to strike out those allegations was based solely upon the ground of irrelevancy; and, therefore, when his Honor, the Circuit Judge, granted the order striking out the allegations, he did not deem it necessary to state in his order that it was on the ground of irrelevancy. But, waiving the question whether there was error on the part of the Court in failing to state, in a formal manner, that the exceptions were overruled on the ground of irrelevancy, such error was not prejudicial to the right of the appellant, as the order was properly granted. Petition dismissed, and order staying remittitur revoked.
MR. JUSTICE FRASER, being disqualified, did not participate in the consideration of this case.